                              IN THE UNITED STATES DISTRICT COURT

                                      FOR THE DISTRICT OF OREGON

                                              MEDFORD DIVISION




KATHY H.,1                                                                 No. 1:16-cv-01964-HZ

                            Plaintiff,                                     ORDER

         v.

NANCY A. BERRYHILL,
Acting Commissioner of Social Security,

                            Defendant.


HERNÁNDEZ, District Judge:

         Plaintiff brought this action seeking review of the Commissioner’s final decision to deny

Disability Insurance Benefits (DIB). On September 13, 2017, the Court reversed and remanded

the case for further proceedings based on the stipulation of the parties. Judgment was entered on

September 13, 2017.



1
 In the interest of privacy, this order uses only the first name and the initial of the last name of the non-
governmental party or parties in this case.


1 - ORDER
       Plaintiff now seeks an award of fees pursuant to 42 U.S.C. § 406(b). Defendant has no

objection to the request. The Court has reviewed the record in the case, the motion, and the

supporting materials including the award of benefits, the fee agreement with counsel, and the

recitation of counsel’s hours and services. Applying the standards set by Gisbrecht v. Barnhart,

535 U.S. 789, 796 (2002), the Court finds the requested fees reasonable.

       The Court grants the motion [22] and awards Plaintiff's counsel $14,039.50 in attorney’s

fees under 42 U.S.C. § 406(b). Previously, the Court awarded Plaintiff attorney’s fees in the

amount of $6,176.00 under the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412. When

issuing the section 406(b) check for payment to Plaintiff’s attorney, the Commissioner is directed

to subtract the amount previously awarded under EAJA and send Plaintiff’s attorney the balance

of $7,863.50, less any applicable processing fees as allowed by statute. Any amount withheld

after all administrative and court attorney’s fees are paid should be released to the claimant.

       IT IS SO ORDERED.

                               Dated this           day of                           , 2019




                                                      Marco A. Hernández
                                                      United States District Judge




2 - ORDER
